DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12 is objected to because of the following informalities:  
-  Claim 12, “USB” should read --Universal Serial Bus (USB)--
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fleer (US Pat. No. 4,209,908).
In regards to claim 1, Fleer teaches a shelf for a dental delivery system, comprising: a shelf member (12) shaped to fit within a dental delivery system housing (1) and being movable between at least a closed position and an open position; and device mounting locations (14-17) on the shelf member at which devices can be coupled.
In regards to claim 2, Fleer teaches the shelf member (12) is configured to be pivotably movable relative to the delivery device housing (about axel 7).
In regards to claim 3, Fleer teaches the shelf member (12) comprises at least one pivot (7).

In regards to claim 5, Fleer teaches the shelf member (12) in the closed position is shaped to define an area (II) of the housing below the shelf member that is separated from an area above the shelf member (e.g.; above axel 7).
In regards to claim 6, Fleer teaches the shelf member (12) further comprises at least one arched area (at 27 in Fig. 3) projecting outwardly and defining an internal routing space for cables or tubing (26).
In regards to claim 7, Fleer teaches the shelf member (27) comprises at least one arched area (at 27 in Fig. 3) projecting outwardly and defining a recess therein through which an equipment arm (35) can extend.
In regards to claim 8, Fleer teaches the shelf member (12) further comprises multiple defined locations (i.e.; the rear of 14-17) for connections (26) extending to handpieces.
In regards to claim 9, Fleer teaches the shelf member comprises channel portions (i.e.; the channel of 27; see Fig. 4) sized to receive at least one electrical cord or tubing (26).
In regards to claim 10, Fleer teaches the shelf member comprises at least one retainer member (4) to positively retain the shelf member in the closed position.
In regards to claim 11, Fleer teaches the shelf member comprises a lift tab (11) by which the shelf member can be moved between the open and closed positions.
In regards to claim 12, Fleer teaches the shelf member (12) is capable of providing mounting positions (e.g.; at 13) for at least one of a camera module, a hybrid air/electric motor module, a USB hub, a dual electric motor module, a scaler module and a curing light module.

In regards to claim 14, Fleer teaches a dental delivery system, comprising: a housing (1) defining an interior; at least one connection (26) extending from the housing to a dental handpiece holding area, the connection being connectable to a dental handpiece (19-21); a cover (4) fitted to the housing, wherein the cover is removable to access the interior; and a shelf member (12) sized to fit within the interior and being movable between at least open and closed positions (about axel 7).
In regards to claim 15, Fleer teaches the shelf member (12) is pivotably coupled to the housing (1) and is pivotable between the open and closed positions (about axel 7).
In regard to claim 16, Fleer teaches the at least one connection (26) comprises a conduit for fluid, electrical power or data, and wherein the conduit is associated with at least one device mounted to the shelf member (Col 4, Lines 23-26).
In regards to claim 17, Fleer teaches the cover (4) is pivotably connected to the housing (via 4a), and wherein when the cover is pivoted to an open position, the shelf member can be pivoted from the closed position to the open position.
In regards to claim 18, Fleer teaches the shelf member and the housing comprise a retainer arrangement (11) for retaining the shelf member in a closed position relative to the housing.
In regards to claim 19, Fleer teaches the shelf member in the closed position defines a lower area (II) of the housing at a level below the shelf member and an upper area of the housing above the shelf member (e.g.; above axel 7).
In regards to claim 20, Fleer teaches at least one fluid conduit (26) is routed through a lower area of the housing.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see the PTO-892 for additional prior art related to medical racks/devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANTON L KRYCINSKI whose telephone number is (571)270-5381. The examiner can normally be reached Monday-Friday, 10:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571)272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stanton L Krycinski/Primary Examiner, Art Unit 3631